Per Curiam.

On plaintiff’s appeal the order appealed from should be affirmed. The order insofar as it denies defendants’ motion to strike out certain allegations should also be affirmed.
Defendants’ appeal from the denial of their motion to dismiss the first cause of action for insufficiency should be dismissed without costs as it is academic in view of our decision in the companion appeal (Purvin v. Grey, post, p. 815, decided herewith), affirming an order dismissing the first cause of action.
As we read the allegations of the third cause of action there is no allegation that the property withdrawn and transferred was the property of the debtor. Accordingly, the third cause of action should also be dismissed.
The order appealed from should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to defendants. [See post, p. 869.]
Present ■ — ■ Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Order unanimously modified in accordance with opinion and as so modified affirmed, with twenty dollars costs' and disbursements to the defendants. Settle order on notice.